     Case: 1:19-cv-02590 Document #: 53 Filed: 09/16/21 Page 1 of 7 PageID #:186



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

ALI NADZHAFALIYEV,                                 )
                                                   )           Case No. 19 C 2590
                       Plaintiff,                  )
                                                   )           Hon. Sharon Johnson Coleman
                v.                                 )
                                                   )
DANIEL DYSLIN, et al.,                             )
                                                   )
                       Defendants.                 )

                          MEMORANDUM OPINION AND ORDER

        Between 2005 and 2019, Plaintiff Ali Nadzhafaliyev was involuntarily committed to Elgin

Mental Health Center (“Elgin”) following a state court finding that he was not guilty of home

invasion and battery by reason of insanity. Shortly after his release from Elgin in 2019, Plaintiff

filed this pro se lawsuit pursuant to 42 U.S.C. § 1983. Defendants have moved to dismiss Plaintiff’s

complaint for lack of subject matter jurisdiction. For the reasons that follow, the Court grants

Defendants’ motion and dismisses this lawsuit without prejudice due to lack of subject matter

jurisdiction.

Background

        On March 11, 2002, Plaintiff was charged in the Circuit Court of Cook County with four

felony counts of home invasion and two felony counts of aggravated battery. On November 8,

2004, following a bench trial, Plaintiff was adjudicated not guilty by reason of insanity (“NGRI”).

Unlike a typical acquittal, a finding of NGRI does not end the legal proceedings for an Illinois

defendant because he must be “ordered to the [Illinois] Department of Human Services for an

evaluation as to whether he is in need of mental health services.” 730 ILCS 5/5-2-4(a). The

Illinois Department of Human Services (“IDHS”) reports its evaluation to the state criminal court.

                                                   1
     Case: 1:19-cv-02590 Document #: 53 Filed: 09/16/21 Page 2 of 7 PageID #:187



Then, the state court holds a hearing to determine if the individual requires mental health services

and, if so, whether those services must be provided on an inpatient or outpatient basis.

        In Plaintiff’s case, the state court held the required hearing on March 23, 2005, and

determined Plaintiff should be committed to Elgin for inpatient mental health treatment for a period

not to extend beyond January 26, 2029. Plaintiff remained at Elgin until March 2019, when the

state court ordered that he be conditionally released. After his release, Plaintiff filed this lawsuit,

among others. 1 In this lawsuit, Plaintiff pursues claims of wrongful imprisonment and conspiracy

against several Elgin and IDHS employees. Construing his pro se allegations liberally, see

Grzegorczyk v. United States, 997 F.3d 743, 748 (7th Cir. 2021), plaintiff alleges that he was incorrectly

diagnosed with paranoid schizophrenia prior to his civil commitment proceedings and that this

erroneous diagnosis led to his civil commitment. Further, he states that at some point after his

transfer to Elgin, his schizophrenia diagnosis was revised to drug induced psychosis in remission.

Despite this new diagnosis, Plaintiff alleges that he remained detained at Elgin for fifteen years even

though he “did not meet the clinical criteria for confinement in a mental institution.” Plaintiff

further contends that his Elgin treatment team improperly relied on his violations of Elgin’s rules of

conduct and his immigration status to keep him confined “under the false pretense of being

mentally ill and dangerous.” In addition, he states he was entitled to release, but defendants

engaged in a scheme to keep him confined to a mental institution.

Legal Standard

        Although defendants bring their motion under Rule 12(b)(6), they argue that the Court does

not have subject matter jurisdiction to consider Plaintiff’s claims. Rule 12(b)(1) is the appropriate



1 Plaintiff’s deliberate indifference lawsuit, Case No. 16 C 6844, has been set for a September 2021 jury trial
in front of Chief Judge Rebecca Pallmeyer.
                                                         2
     Case: 1:19-cv-02590 Document #: 53 Filed: 09/16/21 Page 3 of 7 PageID #:188



procedural rule when challenging federal subject matter jurisdiction. Under Rule 12(b)(1), the

Court accepts all well-pleaded factual allegations as true and construes all reasonable inferences in

the plaintiff’s favor. Prairie Rivers Network v. Dynegy Midwest Generation, LLC, 2 F.4th 1002, 1007 (7th

Cir. 2021). However, when “external facts call the court’s jurisdiction into question,” the Court

“may properly look beyond the jurisdictional allegations of the complaint and view whatever

evidence has been submitted on the issue to determine whether in fact subject matter jurisdiction

exists.” Taylor v. McCament, 875 F.3d 849, 853 (2017) (citation and quotation marks omitted). The

Court may also take judicial notice of matters of public record, including court documents filed in an

earlier lawsuit. Adkins v. VIM Recycling, Inc., 644 F.3d 483, 492–93 (7th Cir. 2011).

Discussion

        In their motion, Defendants argue that the Rooker-Feldman doctrine prevents the Court from

exercising subject matter jurisdiction over Plaintiff’s claims. “The Rooker-Feldman doctrine bars

lower federal courts from exercising what would effectively be appellate jurisdiction over final state-

court judgments.” Christopherson v. American Strategic Ins. Corp., 999 F.3d 503, 509 (7th Cir. 2021). In

deciding whether Rooker-Feldman applies, a court must ask whether a plaintiff is “alleging that his

injury was caused by the state-court judgment.” Mains v. Citibank, N.A., 852 F.3d 669, 675 (7th Cir.

2017). Rooker-Feldman applies to claims raised in state court and those that are “inextricably

intertwined” with state court determinations. Swartz v. Heartland Equine Rescue, 940 F.3d 387, 390

(7th Cir. 2019).

        Plaintiff’s injury—his civil commitment—is inextricably intertwined with the state court’s

orders finding him in need of inpatient mental health services. According to the Illinois statutory

scheme applicable to civil commitment proceedings following an NGRI finding, the state court

alone is responsible for determining whether an individual requires inpatient mental health services.

                                                   3
     Case: 1:19-cv-02590 Document #: 53 Filed: 09/16/21 Page 4 of 7 PageID #:189



See 730 ILCS 5/5-2-4(b); 405 ILCS 5/3-809. Specifically, “[w]hen a defendant has been acquitted

of a crime by reason of insanity, his subsequent treatment is governed by section 5–2–4 of the Code,

which authorizes his involuntary commitment in order to treat his mental illness and also to protect

him and society from his potential dangerousness.” People v. Bethke, 55 N.E.3d 244, 249, 404

Ill.Dec. 148, 153, 2016 IL App (1st) 150555, ¶ 20 (1st Dist. 2016). And like a final order in other

civil actions, Plaintiff’s commitment order was appealable. See In re Rita P., 10 N.E.3d 854, 866, 381

Ill.Dec. 445, 457, 2014 IL 115798, ¶ 48 (Ill. 2014); 405 ILCS 5/3-816.

        The state court was also responsible for monitoring whether Plaintiff continued to require

inpatient mental health treatment because Illinois law requires the director of the facility where

Plaintiff was located to file a written treatment plan report with the state court every ninety days for

the duration of his commitment. See Nadzhafaliyev v. Hardy, 403 F.Supp.3d 663, 665 (N.D. Ill. 2019)

(Alonso, J.); 730 ILCS 5/5-2-4(b). The purpose of reporting this information to the state court is

“to ensure that the recipient continues to meet the standards for involuntary confinement.” 405

ILCS 5/3-814(b). If not satisfied with the treatment plan, the state court could modify the original

commitment order or direct that Plaintiff be discharged, and could do so on its own initiative or at

Plaintiff’s request. 405 ILCS 5/3-814(c), (d). Evidence in the record indicates that Plaintiff

unsuccessfully petitioned for discharge from Elgin on two separate occasions.

        Given this statutory scheme, including the close and continuous monitoring of Plaintiff’s

need for inpatient mental health treatment by the state court, Plaintiff’s claims that he was

wrongfully detained directly challenge the state court’s commitment orders. See, e.g., Dopson v.

Corcoran, No. 1:19-cv-5007, 2020 WL 3268513, at *6 (N.D. Ill. June 17, 2020) (Ellis, J.) (Rooker-

Feldman barred false imprisonment challenge to civil commitment); Cain v. Ryan, 171 F. Supp. 2d 813

(2001) (Gettleman, J.) (Rooker-Feldman barred challenge to civil commitment as a “sexually violent

                                                    4
    Case: 1:19-cv-02590 Document #: 53 Filed: 09/16/21 Page 5 of 7 PageID #:190



person”).

        In his response, Plaintiff casts his claims as solely challenging Elgin’s policies and procedures

when determining recommendations for discharge, but any such a claim is an assertion that the state

court did not consider the correct information when evaluating Plaintiff’s commitment. As

discussed above, while the state court could consider the recommendations of Plaintiff’s facility, the

decision to confine him ultimately rested with the state court. Consequently, even when framed as

an attack on Elgin’s policies, this claim boils down to a request that the Court review the state

court’s conclusion, which the Court cannot do under Rooker-Feldman.

        Similarly, Plaintiff’s allegations that Elgin staff based their recommendations on “fraudulent”

information about his disciplinary history and immigration status and engaged in “artifice” to keep

him confined do not save his claims. At its essence, these are assertions that the state court did not

consider the correct information when evaluating Plaintiff’s need for inpatient treatment.

Moreover, even if the state court relied on erroneous information, the appropriate avenue for

Plaintiff to challenge such orders was in the state court, including filing an appeal pursuant to 405

ILCS 5/3-816.

        Plaintiff alleges that his injury in this lawsuit is wrongful detention or imprisonment. This

injury, however, is attributable to the state court orders finding him in need of inpatient mental

health treatment. As a result, his arguments that he never had a diagnosis or symptoms meeting the

criteria for commitment and that the commitment orders were based on incorrect information ask

this Court to review the validity of the state court’s orders. This is the sort of claim Rooker-Feldman

prohibits. As such, the Court does not have subject matter jurisdiction under the Rooker-Feldman

doctrine to hear Plaintiff’s claims. Given this conclusion, the Court does not reach the alternative

grounds for dismissal raised by Defendants.

                                                    5
     Case: 1:19-cv-02590 Document #: 53 Filed: 09/16/21 Page 6 of 7 PageID #:191



        If Plaintiff wishes to appeal, he must file a notice of appeal with this Court within thirty days

of the entry of judgment. See Fed. R. App. P. 4(a)(1). If Plaintiff appeals, he will be liable for the

$505.00 appellate filing fee regardless of the appeal’s outcome. See Evans v. Ill. Dep’t of Corr., 150

F.3d 810, 812 (7th Cir. 1998). If the appeal is found to be non-meritorious, Plaintiff could be

assessed a “strike” under 28 U.S.C. § 1915(g). If a prisoner accumulates three “strikes” because

three federal cases or appeals have been dismissed as frivolous or malicious, or for failure to state a

claim, the prisoner may not file suit in federal court without pre-paying the filing fee unless he is in

imminent danger of serious physical injury. If Plaintiff seeks leave to proceed in forma pauperis on

appeal, he must file a motion for leave to proceed in forma pauperis in this Court. See Fed. R. App. P.

24(a)(1).

        Plaintiff need not bring a motion to reconsider this Court’s ruling to preserve his appellate

rights. However, if Plaintiff wishes the Court to reconsider its judgment, he may file a motion

under Federal Rule of Civil Procedure 59(e) or 60(b). Any Rule 59(e) motion must be filed within

28 days of the entry of this judgment. See Fed. R. Civ. P. 59(e). The time to file a motion pursuant

to Rule 59(e) cannot be extended. See Fed. R. Civ. P. 6(b)(2). A timely Rule 59(e) motion suspends

the deadline for filing an appeal until the Rule 59(e) motion is ruled upon. See Fed. R. App. P.

4(a)(4)(A)(iv). A Rule 60(b) motion must be filed within a reasonable time and, if seeking relief

under Rule 60(b)(1), (2), or (3), must be filed no more than one year after entry of the judgment or

order. See Fed. R. Civ. P. 60(c)(1). The time to file a Rule 60(b) motion cannot be extended. See

Fed. R. Civ. P. 6(b)(2). A Rule 60(b) motion suspends the deadline for filing an appeal until the

Rule 60(b) motion is ruled upon only if the motion is filed within 28 days of the entry of judgment.

See Fed. R. App. P. 4(a)(4)(A)(vi).



                                                    6
    Case: 1:19-cv-02590 Document #: 53 Filed: 09/16/21 Page 7 of 7 PageID #:192



Conclusion

       For the foregoing reasons, the Court grants defendants’ motion to dismiss without prejudice

for lack of subject matter jurisdiction [40]. Plaintiff’s motion requesting recruitment of counsel is

denied as moot [47]. Civil case terminated.

IT IS SO ORDERED.

Date: 9/16/2021
                                               Entered: _____________________________
                                               SHARON JOHNSON COLEMAN
                                               United States District Court Judge




                                                   7
